Curia, per Richardson, J.
This case turns entirely upon the Acts of 1801 and 1818, quoted by the city Judge. The obvious meaning of these Acts is to render a citizen, although domiciled out of the city of Charleston, yet liable to be sued in the city court, provided he has resided within *496the city during four months of the preceding year, or has resided therein for three months immediately before the commencement of the action.
For the purpose of being sued, the Acts, in so many words, make him a resident of the city, without regard to where his domicil may be. It is as incompatible with the peculiar and settled consequences of domicil, or carrying on business in another place, as where A or B lives in one district, but is sued in another. But it would be superfluous to argue after the exposition of the presiding Judge. This court is well satisfied, both with his reasoning upon the Acts and his decision. The motion is therefore dismissed.
Butler, Wardlaw and Frost, JJ. concurred.